Name: Commission Regulation (EC) No 2500/95 of 26 October 1995 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1995 (second period)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade
 Date Published: nan

 27. 10 . 95 EN Official Journal of the European Communities No L 257/25 COMMISSION REGULATION (EC) No 2500/95 of 26 October 1995 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1995 (second period) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 0, Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the categories of operators exceed the quantity avail ­ able , a reduction percentage is to be applied to applica ­ tions for that origin ; Whereas the quantities applied for for Cameroon exceed the quantity available and a reduction coefficient should therefore be applied ; whereas applications for import licences submitted by category B operators for Costa Rica must be rejected since there are no longer quantities available for new applications for that origin and that category of operators ; whereas import licences may be issued for the quantity referred to in all other new appli ­ cations ; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible, Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1164/95 (4), and in particular Article 9 (3) thereof, HAS ADOPTED THIS REGULATION Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (% as amended by Regulation (EC) No 702/95 (6), and in particular Article 4 (3) thereof, Article 1 Whereas Article 2 of Commission Regulation (EC) No 2234/95 of 21 September 1995 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1995 and on the submission of new applica ­ tions Q, as corrected by Regulation (EC) No 2329/95 (8), fixes the quantities available for new licence applications under the tariff quota during the fourth quarter of 1995 ; whereas Article 4 (3) of Regulation (EC) No 478/95 lays down that the quantities for which licences may be issued for the origin(s) concerned must be determined without delay ; Import licences shall be issued under the tariff quota for the import of bananas during the fourth quarter 1995 against new applications as referred to in Article 4 ( 1 ) of Regulation (EC) No 478/95 : (a) for the quantity indicated in the new licence applica ­ tion multiplied by a reduction coefficient of 0,989300 for Cameroon ; (b) for the quantity indicated in the new licence applica ­ tion where it refers to an origin other than that referred to in point (a) above . New applications from category B operators for Costa Rica shall be rejected. Whereas Article 9 (3) of Regulation (EEC) No 1442/93 lays down that, where, in the case of a given quarter and origin, for a country or group of countries referred to in ') OJ No L 47, 25. 2. 1993, p. 1 . A OJ No L 349, 31 . 12. 1994, p. 105. 3) OJ No L 142, 12. 6. 1993, p. 6. «) OJ No L 117, 24. 5. 1995, p. 14. 5) OJ No L 49, 4. 3 . 1995, p. 13. 6) OJ No L 71 , 31 . 3. 1995, p. 84. ^ OJ No L 225, 22. 9. 1995, p. 13. s) OJ No L 235, 4. 10. 1995, p. 7. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 257/26 EN Official Journal of the European Communities 27. 10 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1995. For the Commission Franz FISCHLER Member of the Commission